The opinion of the court was delivered by
Spencer, J.
Plaintiff claims to have been appointed on 24th November, 1874, a clerk in the Department of Public Accounts, “ to examine judgments and matters in litigation,” at a salary of $150 per month. He alleges that having been so appointed, he could be removed only by a majority vote of the Council. That the Administrator of Public Accounts discharged him 1st December, 1874, without the authority of the-Council; and, therefore, that he has never been discharged', and is entitled to be paid for one year from 1st December, 1874, at $1800 per annum. The answer is, that plaintiff was not appointed by the Council, but by the administrator, and during his pleasure; that plaintiff made no objection to his discharge for several months, and was absent from the city for a long time after his discharge, and did not offer to discharge. the duties of office.
The only evidence of any appointment of plaintiff that we find is as-follows : On 24th November, 1874, the Administrator of Accounts, Mr. Calhoun, reports to the mayor, etc., “that the following officers and clerks are employed in this department for the month of November,. 1874; * * * L. E. Barrett, examining judgments and matters-in litigation, $150.” * * * *
This report was “ received and accepted” on 24th November, 1874, by the mayor and Council.
A new city government coming in, the new administrator, Brown, notified plaintiff that he was discharged December 1st, 1874. About May, 1875, Barrett says he informed Brown that he was ready for work and would claim his salary. He admits that during this year he was absent in Europe three months.
On 29th-December, 1874, the Council as directed by the city charter proceeded by ordinance to reorganize the several departments and fix the number, pay, and duties of clerks to be appointed. Among those-of the Department of Accounts, there was to bo “ one legal process and general clerk at $1000 per year.”
Under this state of facts, we think plaintiff fails to show a right of recovery.
First — The report of Calhoun only shows his employment for the month of November. We do not see how the Council’s receiving and accepting that report can be construed into a permanent appointment. It might well have approved such an act of the administrator for the-month of November, without thereby committing itself to a permanent. *103appointment of such a clerk. If Barrett was not appointed by the Council for the year, its authority was not necessary to his dismissal.
Second — If there ever was established by authority of the Council a clerkship “for examining judgments and matters in litigation,” ata salary of $1800 (of which there is no proof), the reorganization under ordinance of 29th December, 1874, abolished it.
Third — Plaintiff let five months elapse before complaining, and spent several months in Europe. With what show of right can he claim $150 per month for this time ?
The judgment below rejected his demand. It is correct, and is affirmed with costs.